Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chockalingam (US 20160360462).
With respect to independent claims:
Regarding claim(s) 1/6, Chockalingam teaches A user equipment that performs measurement of a serving cell ([Fig.6a, step 608 and 0052], “measures a signal quality of the serving cell.”) and a neighbor cell ([Fig.6a, step 612 and 0052], “measures one or more neighbor cells”) and transmits to a radio access network a measurement report ([Fig.6a, step 618 and 0056], a UE “derives a measurement report ... reported to the serving cell.”), the user equipment comprising: 
a judging unit that judges whether to transmit the measurement report based on measurement results of the serving cell and the neighbor cell ([Fig.6, Step 618], “the wireless communication device derives a measurement report that includes one or more modified values for measurements of the serving cell reported to the serving cell.” The reporting step is based on step 610 and step 616.); and
a measurement report transmitting unit that transmits the measurement report when the judging unit judges to transmit the measurement report ([Fig.6a, step 618 and 0056], a UE “derives a measurement report ... reported to the serving cell.”), 
wherein the judging unit judges to transmit the measurement report ([Fig.6a, step 618 and 0056], “the wireless communication device derives a measurement report,” the measurement report is transmitted to the serving cell when conditions in step 610 and step 616 are met.) when a degree of interference in the serving cell indicated by an interference indicator is worse than a first threshold ([0052 and Fig.6a, step 610], “When the SINR of the serving cell falls below the UE-defined signal quality threshold.”) and a quality indicator that indicates reception quality of the neighbor cell ([Fig.6a, step 616 and 0055], “the wireless communication device determines whether at least one neighbor cell can provide a higher channel quality than the serving cell, e.g., based on the neighbor cell having a signal strength that satisfies the network-defined signal strength threshold, THRSRP, and the neighbor cell having a signal quality that exceeds the UE-defined signal quality threshold, THSINR”) is better than a second threshold ([0055], “the neighbor cell having a signal strength that satisfies the network-defined signal strength threshold, THRSRP.”).
 
With respect to dependent claims:
Regarding claim(s) 3, Chockalingam teaches wherein the judging unit judges to transmit the measurement report ([Fig.6a and 0056], the reporting step is based on step 610 and step 616.) when a number of the neighbor cells having a better quality indicator than the second threshold ([Fig.6a, step 616, 0055], “determines whether at least one neighbor cell can provide a higher channel quality than the serving cell, e.g., based on the neighbor cell having a signal strength that satisfies the network-defined signal strength threshold, THRSRP.”) is equal to or more than a predetermined number ([0055], number of neighbor cell having better channel quality than the serving cell must be at least greater than 1.).
Regarding claim(s) 4, Chockalingam teaches wherein the interference indicator is a signal-to-interference-plus-noise ratio ([0052 and Fig.6a, step 610], “When the SINR of the serving cell falls below the UE-defined signal quality threshold.”), and the quality indicator is a reference signal reception power ([Fig.6a, step 616 and 0055], “the neighbor cell having a signal strength that satisfies the network-defined signal strength threshold, THRSRP.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam in view of Tang (US 20200314933).
Regarding claim(s) 5, Tang teaches wherein the user equipment communicates in the air ([Fig.9], drone). 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Chockalingam to specify drone as taught by Tang. The motivation/suggestion would have been because “drone can receive signals from more base stations.” ([0003]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ZHIREN QIN/Examiner, Art Unit 2411